This is an appeal from an order of the Hon. Winter King, Judge of the Criminal Court of Dallas County sitting at the July Term, 1939, remanding the appellant to the County Jail of Dallas County. In his application for a writ of habeas corpus, appellant averred that he was being held in jail "not by virtue of any writ, order or process." In response to the writ, a capias pro fine, issued out of Walker County was introduced, showing that appellant was held for refusal or inability to pay a fine assessed against him in the amount of $15.25. No final judgment appears in the record. The same is before us without a statement of facts, briefs, or any exceptions whatsoever. Moreover notice of appeal appears only by docket entry and a recitation in the appeal bond. This is not sufficient. See Sec. 125 of Vol. 4, Tex. Juris., pp. 171-172.
Consequently this court is without jurisdiction and the appeal is therefore dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.